Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for most of this examiner’s amendment was given in an interview with Mr. Raffi Gostanian (Reg. No.: 42,595) on 25 February 2021.

1.	(Currently amended) A system, comprising: 
a blockchain network, comprising: 
block content of a new block; 
a client, configured to: 
request a service that does not require an account registration; 
calculate one or more hashes from the block content while one or more nonces in the block are changed; 
a server, coupled to the blockchain network and the client, configured to: 
provide calculation parameters to the client, in response to the request; 
verify the one or more hashes and the one or more nonces of the block content are valid; 
submit a valid nonce to the blockchain network, and in response: receive a reward from the blockchain network;
estimate a number of calculations performed by the client at a plurality of different confidence intervals based on the one or more nonces of the block content and a probability density function; and
provide the client with the block content based on an estimated number of calculations performed by the client at a predefined lower bound confidence interval based on the one or more nonces of the block content. 

6.	(Currently amended) The system of claim 3, wherein the server is further configured to: 
determine a reward amount that corresponds to the reward and the estimated number of calculations performed by the client at the predefined lower bound confidence interval; and 
	provide for a payment to the client based on the reward amount. 

7.	(Canceled) 

8. 	(Currently Amended) A method, comprising:
requesting, by a client, a service that does not require an account registration; providing, by a server coupled to the client, calculation parameters comprising block content for a new block of a blockchain network to the client;
calculating, by the client, one or more hashes of the block content while changing one or more nonces in the block;
submitting, by the client, the one or more nonces of the block content are ;
estimate a number of calculations performed by the client at a plurality of different confidence intervals based on the one or more nonces of the block content and a probability density function; and
provide the client with the block content based on an estimated number of calculations performed by the client at a predefined lower bound confidence interval based on the one or more nonces of the block content.

13. (Currently Amended) The method of claim 10, further comprising:
determining, by the server, a reward amount corresponding to the reward andthe estimated number of calculations performed by the client at the predefined lower bound confidence interval; and
providing for a payment to the client based on the reward amount.

14. 	(Cancelled)

15.	(Currently Amended) A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform:
requesting, by a client, a service that does not require an account registration;
providing, by a server coupled to the client, calculation parameters comprising block content for a new block of a blockchain network to the client;
calculating, by the client, one or more hashes from the block content while changing [[a]] one or more nonces in the block;

	verifying the one or more hashes and the one or more nonces of the block content are valid;
	submitting a valid nonce to the blockchain network, and in response: receiving a reward from the blockchain network;
	estimating a number of calculations performed by the client at a plurality of different confidence intervals based on the one or more nonces of the block content and a probability density function; and
	providing the client with the block content based on an estimated number of calculations performed by the client at a predefined lower bound confidence interval based on the one or more nonces of the block content. 

20. (Currently Amended) The non-transitory computer readable medium of claim 17, wherein the instructions cause the processor to further perform:
determining, by the server, a reward amount corresponding to the reward and the estimated number of calculations performed by the client at the predefined lower bound confidence interval; and
providing for a payment to the client based on the reward amount.
Allowable Subject Matter
Claims 1-6, 8-13 and 15-20 are allowed.
The claims are directed to novel and non-obvious methods, systems and non-transitory computer readable mediums which require, at least in part, estimating a number of calculations performed by the client at a plurality of different confidence intervals based on the one or more nonces of the block content and a probability density function; and providing the client with the block content based on an 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850.  The examiner can normally be reached on 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435